Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/20/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, it is suggested to use a comma between the chemical formula and corresponding chemical name and a semicolon between each distinct derivative (as in the Specification on pages 4-5) for clarity.   
	In claim 1, there “wherein” in line 44 is not necessary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. (US 2011/0041264). 
Regarding Claims 1, 4, 5, and 8, Hawkes et al. teach methods and compositions for removing color from dyed hair (e.g. paragraph 0001, 0134; Examples).  Hawkes et al. teach and exemplify two compositions, Part 1 and Part 2, which may be provided in a kit and mixed prior to use (i.e. step (I) producing a ready to use decoloring composition) (e.g. paragraph 0134, 0152; Example 8c). Hawkes et al. teach a composition part 1 (i.e. agent (a)) comprising one or more sulfinic acid derivatives, including formamidine sulfinic acid (e.g. paragraphs 0134-0137; Example 8c) and part 1 (i.e. agent (b)) is aqueous and has a pH of 6-12, 7.5-10.5, or 8.5-9.5 (e.g. paragraphs 0147-0150; Example 8c).  Hawkes et al. teach that the composition may comprise metal salts including those recited in Claims 1, 5, and 7, in at least 0.1 wt%, which overlaps with the claimed range of below 0.1% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In addition, Hawkes et al. also teach aluminum salts are appropriate (e.g. page 5 line 19-end).  In the situation where aluminum salts are used the composition comprises less than 0.1% or 0.01% in parts 1 and 2 (agents (a) and (b)) of a metal salt selected from magnesium salts, zinc salts, iron salts, copper salts, and calcium salts. Hawkes et al. further teach the steps of (II) applying the ready-to-use decolorizing agent to oxidatively dyed keratinic fibers, (III) leaving the decolorizing agent to act for a period of time lasting from 5 to 60 minutes, and (IV) rinsing off the decolorizing agent from the keratinic fibers (e.g. paragraphs 0132, 0155-0156; Example 8c). 
Regarding Claim 2, Hawkes et al. exemplify mixing Parts 1 and 2 (i.e. (a) and (b)) in a ratio of 2:9.3 (i.e. about 18:82) which is within the claimed range (e.g. Example 8c). 
Regarding Claims 6 and 10, Hawkes et al. teach that part 2 (i.e. part b) further comprises pH buffers including 2-amino-2-methyl-1-propanol (e.g. paragraph 0149; Example 8c). 
Regarding Claim 7, Hawkes et al. teach the agent (a) comprises up to 60% by weight of formamidine sulfinic acid and does not require more than one reducing agent, which overlaps with the claimed ranges (e.g. paragraph 0137). Hawkes et al. also teach that water is present in part (b) at 10-90 wt% and exemplify 92.86% (e.g. paragraph 0148; Example 8c). 
Regarding Claim 9, Hawkes et al. teach that agent (b) further comprises an organic thickening agent, and exemplify hydroxyethylcellulose (e.g. paragraph 0151; Example 8c). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. (US 2011/0041264) as applied to claims 1, 2 and 4-10 above, and further in view of Schweinsberg et al. (US 2014/0165302). 
Regarding Claims 1, 2 and 4-10, the teachings of Hawkes et al. are described supra.  Hawkes et al. teach that the colour removal method can be used to remove colour from hair which has been dyed using an oxidative dye of the prior art, but do not explicitly recite the dye precursors recited in Claim 3.  This is made up for by the teachings of Schweinsberg et al. 
Schweinsberg et al. teach a method for oxidative coloring of keratinic fibers (e.g. abstract). Schweinsberg et al. teach the preferred developer components include p-phenylenediamine, p-toluenediamine, 2-(2-hydroxyethyl)-p-phenylenediamine, and/or 2-methoxymethyl-p-phenylenediamine (e.g. paragraphs 0166-0167; Claim 8). Schweinsberg et al. teach their method and compositions result in particularly good washing fastness with a reduction in hair damage (e.g. paragraph 0165). 
Regarding Claim 3, it would have been obvious to one of ordinary skill in the art at the time of filing to select the oxidative hair dyes of Schweinsberg et al. for use in the methods of Hawkes et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions and methods include oxidative hair dyes, and one of ordinary skill would have been motivated in order to provide the benefits of good washing fastness with a reduction in hair damage, as taught by Schweinsberg et al. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619